Citation Nr: 0307479	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  00-24 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
cellulitis of the right foot.


REPRESENTATION

Appellant represented by:	Jack Johnston, Attorney


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from January 1955 to 
March 1955.

This matter arises from a December 1999 decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois that denied the benefit sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), that 
eliminated the well-grounded claim requirements, expanded the 
duty of VA to notify the appellant and representative, and 
enhanced VA's duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See VCAA, Section 3(a), 
(codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate his claim.  See VCAA, Section 3(a) (codified 
at 38 U.S.C.A. § 5103A). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For 
purposes of this determination, the Board will assume that 
the VCAA is applicable to claims or appeals pending on the 
date of enactment of the VCAA. 

This matter arises from a claim filed prior to the effective 
date of the VCAA.  The record does not show that the RO 
provided notice to the claimant of the VCAA, 
including the division of responsibilities between VA and the 
claimant in obtaining evidence, either by a notice letter of 
its own or by adopting a copy of the 


recommended VCAA notice letters provided by the Veterans 
Benefits Administration.  Nor has the RO addressed how the 
VCAA was satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (O.G.C. Prec.16-92) 
(published at 57 Fed. Reg. 49,747 (1992)).  This must be 
accomplished prior to further appellate disposition to ensure 
that the appellant has been accorded due process of law.

In August 1999, the veteran raised the additional issue of 
clear and unmistakable error in the RO's December 1956 rating 
decision that denied service connection for the disability at 
issue.  That matter is "inextricably intertwined" with the 
issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  As such, it must be addressed prior to further 
appellate consideration in the interest of both judicial 
economy and due process considerations.  See Bernard, 4 Vet. 
App. 384.

Accordingly, this case is REMANDED for the following:

1.  The appellant may submit additional 
evidence and arguments in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
has been completed concerning the issue 
of whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
cellulitis of the right foot.  

3.  The RO should adjudicate the issue of 
whether the RO's December 1956 rating 
decision that denied service connection 
for cellulitis of the right foot 
contained clear and unmistakable error.



4.  If the appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case.  If the appellant submits a 
timely notice of disagreement with the 
denial of any issue not currently on 
appeal, then the supplemental statement 
of the case should contain the 
appropriate laws and regulations, as well 
as the reasons and bases, for that 
denial.  The veteran and his 
representative should also be informed of 
the necessity to submit a timely 
substantive appeal with any issue not 
already in appellate status.  They should 
also be afforded the appropriate time 
period in which to respond, at their 
option, as provided by governing 
regulation.  

Once the foregoing has been accomplished, the case should 
be returned to the Board for further appellate 
consideration.  As previously indicated, the purpose of 
this REMAND is to accord the appellant due process of law.  
The Board intimates no opinion regarding the final 
disposition of the claim.  



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




